                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 FIFTH THIRD BANK, an Ohio Banking               )          Case No. 3:18-cv-143
 Corporation,                                    )
                                                 )          JUDGE KIM R. GIBSON
                      Plaintiff,                 )
                                                 )
           v.                                    )
                                                 )
 WESTWOOD ZAMIAS LIMITED                        )
 PARTNERSHIP,                                    )
                                                )
                      Defendant.
                                   MEMORANDUM OPINION

    I.          Introduction

          Before the Court is Plaintiff Fifth Third Bank's ("Fifth Third") Motion to Compel

Discovery Responses from Defendant Westwood Zamias Limited Partnership ("Westwood

Zamias"). (ECF No. 26.) The Motion has been fully briefed (ECF Nos. 26, 27) and is ripe for

disposition.

          For the reasons that follow, the Court will GRANT IN PART and DENY IN PART Fifth

Third' s Motion to Compel Discovery Responses.

    II.         Background

          This case arises from a contract dispute between Fifth Third and Westwood Zamias. (ECF

No. 26 <_[<_[ l-6.)

          In 2012, Westwood Zamias assigned specific economic rights to cash and other proceeds

to Fifth Third under a Collateral Assignment of Economic Rights (the "Collateral Assignment").

(Id.<_[ 2.) On March 28, 2012, Westwood Zamias and Fifth Third entered into a Memorandum of

Understanding and Side Agreement (the "Memorandum") in order to effectuate the terms of the
Collateral Assignment.        (Id. ':[ 4.)   The Memorandum and Collateral Assignment required

Westwood Zamias to:

        distribute a minimum of 90% of excess cash flow to its partners and/or interest
        holders, or if Secured Party [Fifth Third] has exercised its rights under the
        Collateral Assignments then directly to Secured Party [Fifth Third], on a monthly
        basis after all reasonable and necessary property maintenance, operating expenses
        and taxes and any property reserves are funded.

(Id. ':[ 5 (alteration in original).) On June 8, 2018, Fifth Third exercised its rights under the

Collateral Assignment. (Id. ':[ 6.) Fifth Third required Westwood Zamias to make "profit share

distributions, accounts or other payments" to Fifth Third. (Id.)

        On July 17, 2018, Fifth Third filed a Complaint to enforce the Collateral Assignment and

Memorandum. (ECF No. 1.) Westwood Zamias filed an Answer to the Complaint on August 17,

2018.    (ECF No. 7.)       On October 12, 2018, Fifth Third served Requests for Admissions,

Interrogatories, and Requests for Production (collectively, the "Discovery Requests") on

Westwood Zamias. (ECF No. 26 ':[ 7.) Westwood Zamias sent its Objections and Responses to

the Discovery Requests (collectively, the "Discovery Responses") on November 12, 2018. (Id.':[

8.) Fifth Third found Westwood Zamias's Discovery Responses to be improper and inadequate.

(Id.':[ 9.) After conferring, Westwood Zamias provided federal tax returns for 2012 through 2016 1

and electronic-storage disks that contained approximately 40,000 pages of documents to Fifth

Third. (Id. ':[':[ 10-12.) The electronic-storage disks were originally produced by Fifth Third in

separate litigation. (Id. ':[ 13.)




1 Westwood Zamias indicates in its Response to the Motion that it inadvertently failed to attach the 2016
tax returns when it produced the 2012 through 2015 tax returns to Fifth Third. It has since corrected this
error. (See ECF No. 27 'II 8 & n.1.)

                                                     2
       On January 16, 2019, Fifth Third filed its Motion to Compel Discovery Responses. (ECF

No. 26.) On January 23, 2019, Westwood Zamias filed a Response. (ECF No. 27.) The Court

ordered oral argument on the Motion, which was held on February 11, 2019. (See ECF No. 34.)

       In its Motion, Fifth Third seeks to compel production of (1) financial data from 2009 to

2019; (2) lease agreements between Westwood Zamias and its tenants from 2012 to 2019; and (3)

a response to Interrogatory 6 regarding Westwood Zamias's financial institutions. 2 (ECF No. 26

1124-26, 31, 32, 34.)

       In its Response (ECF No. 27), Westwood Zamias argues that it responded to the

interrogatories to the extent required. (Id. 11 20-26.) Westwood Zamias also contends that it

produced documents likely to lead to admissible evidence in the form of tax returns from 2012 to

2016.3 (Id. 11 8, 29-30.) Moreover, Westwood Zamias asserts that (1) Fifth Third requests

information that it already has in its possession and (2) Fifth Third has no right to financial

documents prior to 2012 because such documents pre-date the Collateral Assignment and

Memorandum and are thus beyond the scope of Fifth Third's Complaint.                   (Id. 11 29-31.)

Westwood Zamias also states that the electronic-storage disks were not part of its Discovery

Responses but rather were a "professional courtesy" provided to Fifth Third to demonstrate that

Fifth Third possesses the information sought from Westwood Zamias. (Id. 124.)




2 While the Motion addressed other Discovery Requests, the parties indicated at oral argument that many
issues had been resolved without the Court's involvement. In this Memorandum Opinion, the Court will
only address those issues that remained as of oral argument.
3 Westwood Zamias agreed to supplement its Discovery Responses as additional federal tax returns become

available. (ECF No. 27 'II 23.)

                                                  3
    III.      Legal Standard

           Federal Rule of Civil Procedure 26 provides the general framework for discovery in

federal civil litigation. Rule 26(b)(l) defines the scope of discovery as "any nonprivileged matter

that is relevant to any party's claim or defense and proportional to the needs of the case." Fed.

R. Civ. P. 26(b)(l). A matter is relevant if "it has any tendency to make a fact more or less probable

than it would be without the evidence; and ... the fact is of consequence in determining the

action." See Fed. R. Evid. 401. In determining whether discovery is proportional to the needs of

the case, courts must consider "the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit." Fed. R. Civ. P. 26(b)(l).

           Rule 37 provides the mechanism to compel discovery from a person or party who refuses

to provide discovery. The party moving to compel discovery under Rule 37 bears the initial

burden of proving the relevance of the material requested. See Morrison v. Phila. Haus. Auth., 203

F.R.D. 195, 196 (E.D. Pa. 2001) (citations omitted). If the movant meets this initial burden, then

the burden shifts to the party resisting discovery to establish that discovery of the material

requested is inappropriate. Momah v. Albert Einstein Med. Ctr., 164 F.R.D. 412, 417 (E.D. Pa. 1996)

(citation omitted). The party resisting discovery must explain with specificity why discovery is

inappropriate; the boilerplate litany that the discovery sought is overly broad, burdensome,

oppressive, vague, or irrelevant is insufficient. See Josephs v. Harris Corp., 677 F.2d 985, 991-92 (3d

Cir. 1982).




                                                  4
   IV.      Discussion

         A. Financial Data 2009- 2019

         Fifth Third seeks to compel production of financial data from Westwood Zamias for the

period of 2009 to 2019. (ECF No. 26 1130-32.) However, Fifth Third did not demonstrate the

relevance of financial data from prior to 2012.

         At oral argument, Fifth Third argued that it seeks records from 2009 through 2011 to

provide a "lookback period." The Court does not find a "lookback period" to be necessary or

appropriate in this case. For information to be relevant, it must pertain to the Complaint's

allegations. The allegations in the Complaint are limited to the timeframe after the parties entered

into the Collateral Assignment in 2012. Thus, materials from prior to 2012 are beyond the scope

of discovery. The appropriate timeframe for discovery is 2012 to 2019-the years after the parties

entered into the Collateral Assignment and addressed by the Complaint.

         In addition, even within the 2012 to 2019 time period, it is unclear that the materials that

Fifth Third requests beyond federal tax returns are appropriate for discovery.           Fifth Third

maintained numerous financial agreements and business relationships with Westwood Zamias.

It seems likely that Fifth Third possesses at least some of the requested financial records due to

these relationships. Moreover, the electronic-storage disks produced by Westwood Zamias

support the proposition that Fifth Third likely possesses the materials sought. (ECF No. 27124.)

It would be inappropriate to compel production of documents that are already possessed by the

party seeking discovery. Therefore, even if Fifth Third demonstrated relevance, Westwood

Zamias has met its burden to resist this discovery.




                                                  5
       Accordingly, the Court will GRANT IN PART and DENY IN PART Fifth Third's Motion

to Compel Discovery Responses as to financial data from 2009 to 2019.

       The Court GRANTS the Motion to the extent that Fifth Third seeks federal tax returns

from 2012 to 2019. Westwood Zamias shall continue to supplement its Discovery Responses with

tax returns from 2012 to 2019, as they become available.

       The Court DENIES the Motion to the extent that Fifth Third seeks financial data from 2009

to 2011-the years before the parties entered into the Collateral Assignment.

       Moreover, the Court DENIES Fifth Third's request for other financial documents (aside

from tax returns) from the 2012 to 2019 time period. Fifth Third may review its records, including

the electronic-storage disks, and file a renewed motion to compel if the tax returns from 2012 to

2019 and the documents already in its possession do not provide enough information on

Westwood Zamias's financial situation.

       B. Lease Agreements 2012- 2019

       Fifth Third also seeks to compel the production of lease agreements from Westwood

Zamias from the 2012 to 2019 time period. (ECF No. 27 'Il 34(a).)

       Fifth Third argues that these lease agreements contain relevant financial information.

While this may be true, such information is likely duplicative of information already provided in

other sources, namely Westwood Zamias's tax returns.

       Accordingly, the Court will DENY Fifth Third' s Motion to Compel Discovery Responses

to the extent it seeks to compel the production of lease agreements.




                                                6
        C. Interrogatories Related to Financial Institutions

        Finally, Fifth Third seeks to compel responses to interrogatories from Westwood Zamias.

The Court's understanding after oral argument is that only Interrogatory 6, which requests that

Westwood Zamias identify all financial institutions where it maintained accounts from 2009 to

the present (ECF No. 26124(a)), is still disputed.

       Fifth Third argues that Westwood Zamias's financial institutions are relevant to its

Complaint because it must accurately assess the distributions, dividends, cash, payments, profits,

earnings, and revenue to which it is entitled under the Collateral Assignment. Westwood Zamias

concedes in its Response that the information is relevant. (ECF No. 27121.) Westwood Zamias

argues that it issued an informal response to Interrogatory 6 indicating the financial institution

where its accounts are maintained. (Id.)

       Because the parties agree that Interrogatory 6 requests at least some relevant information,

the issues for the Court are (1) identifying the appropriate time period for this discovery and (2)

determining whether Westwood Zamias should provide account information.

       As explained previously, Fifth Third did not demonstrate the relevance of account

information from prior to 2012. The relevant account information is limited to the 2012 to 2019

time period.

       Fifth Third requests that Westwood Zamias provide account numbers that correspond

with the accounts maintained at the identified financial institution. Fifth Third argues that

account information would permit it to subpoena the financial institution for information related

to Westwood Zamias's financial situation.        At oral argument, Westwood Zamias seemed

amenable to this position. Therefore, in addition to the identification of the financial institution,

                                                 7
Westwood Zamias shall also provide Fifth Third with the corresponding account information or

account numbers for accounts maintained from 2012 to 2019.

        Accordingly, the Court will GRANT IN PART and DENY IN PART Fifth Third' s Motion

to Compel Discovery Responses as to Interrogatory 6. The Court GRANTS the Motion to the

extent Fifth Third seeks account information and account numbers for accounts maintained from

2012 to 2019. The Court DENIES the Motion to the extent Fifth Third seeks account information

for accounts maintained prior to 2012.

   V.      Conclusion

        For the reasons stated above, the Court GRANTS IN PART and DENIES IN PART Fifth

Third's Motion to Compel Discovery Responses (ECF No. 26).

        A corresponding order follows.




                                             8
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 FIFTH THIRD BANK, an Ohio Banking             )         Case No. 3:18-cv-143
 Corporation,                                  )
                                               )         JUDGE KIM R. GIBSON
                Plaintiff,                     )
                                               )
         v.                                    )
                                               )
 WESTWOOD ZAMIAS LIMITED                       )
 PARTNERSHIP,                                  )
                                               )
                Defendant.                     )
                                             ORDER

       AND NOW, this
                                 fh
                             f l day of March, 2019, IT IS HEREBY ORDERED that the Motion
to Compel Discovery Responses (ECF No. 26) is GRANTED IN PART and DENIED IN PART,

as follows:

   (1) The Motion is GRANTED IN PART and DENIED IN PART as to financial documents
       from 2009 to 2019. It is GRANTED to the extent that Fifth Third seeks tax returns from
       2012 to 2019. It is DENIED to the extent that Fifth Third seeks tax returns from before
       2012. It is also DENIED to the extent that Fifth Third seeks other financial documents
       from 2009 to 2019.

   (2) The Motion is DENIED as to lease agreements from 2012 to 2019.

   (3) The Motion is GRANTED IN PART and DENIED IN PART as to information or account
       numbers for accounts maintained at financial institutions. It is GRANTED to the extent
       that Fifth Third seeks account information and numbers from 2012 to 2019. It is DENIED
       to the extent that Fifth Third seeks account information from before 2012.

                                                   BY THE COURT:




                                                   KIM R. GIBSON
                                                   UNITED STATES DISTRICT JUDGE
